Name: COMMISSION REGULATION (EEC) No 1790/93 of 30 June 1993 fixing the penalties applicable to durum wheat producers excluded from production aid in 1992/93
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  economic policy
 Date Published: nan

 6 . 7. 93 Official Journal of the European Communities No L 163/ 19 COMMISSION REGULATION (EEC) No 1790/93 of 30 June 1993 fixing the penalties applicable to durum wheat producers excluded from production aid in 1992/93 with regard to the situation existing at the time of its application, the penalty for the 1993/94 marketing year resulting from application of Regulation (EEC) No 1738/89 should be in the form of a reduction in the supplementary compensatory payment by an amount representing the production aid which would have been granted in 1993/94 in the absence of any changes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 364/93 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EEC) No 1738/89 of 19 June 1989 laying down detailed rules on production aid for durum wheat (3), as last amended by Regulation (EEC) No 1244/91 (4), lays down the penalties applicable in the event of a discrepancy between the areas in respect of which aid is applied for and those resulting from a check by the competent authorities ; whereas, in certain cases, the effect of the penalties is to exclude the appli ­ cant from aid in respect of the marketing year during which the discrepancy is recorded and in respect of the following marketing year ; Whereas from the commencement of the 1993/94 marke ­ ting year the system of production aid for durum wheat is replaced by the system of supplementary compensatory payments as provided for in Article 4 of Regulation (EEC) No 1765/92, the amount of which is based on that of the former production aid increased by an amount intended to compensate for the alignment of the intervention price for durum wheat on that for common wheat ; whereas, in order to prevent an increase in the severity of the penalty HAS ADOPTED THIS REGULATION : Article 1 Exclusion from the production aid for durum wheat for the 1993/94 marketing year pursuant to the last subpara ­ graph of Article 8 (2) of Regulation (EEC) No 1738/89 shall be in the form of a reduction of ECU 181,88 per hectare in the supplementary compensatory payment provided for in Article 4 (3) of Regulation (EEC) No 1765/92. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 12. 0 OJ No L 42, 19 . 2. 1993, p . 3 . (3) OJ No L 171 , 20 . 6. 1989, p. 31 . H OJ No L 119, 14 . 5. 1991 , p. 24 .